DETAILED ACTION
Examiner acknowledges receipt of amendment to application 16/610,374 filed on November 1, 2019. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-29 are still pending. 

Allowable Subject Matter
Claims 1-29 are allowed.
With respect to claim 1, the following is an examiner’s statement of reasons for allowance: the prior art fails to further teach or suggest “receiving, over a communication network…(ii) charging availability information indicating current and expected charging operating status respectively for the charging apparatuses” and “in which the transactive energy information is determined based on the charging availability information and at least one of the power resource information or alternative power resource information indicating availability and pricing of electric power for supply to a given microgrid from the alternative power resource”,  in combination with all the other elements recited in claim 1.
Claims 2-27, being dependent on claim 1, are allowable for the same reasons as claim 1. 
Claim 29 recites similar limitations as claim 1, and is therefore allowable for the same reasons as claim 1. 

North et al. US PGPUB 2016/0332527 discloses a distributed energy system which uses transactional information to determine charging availability for a mobile device. However, North fails to further teach or suggest, the allowable subject matter above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID V HENZE-GONGOLA whose telephone number is (571)272-3317.  The examiner can normally be reached on M to F, 9am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859